SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 23, 2007 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State of other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (Zip Code) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act).Yes oNo þ As of February 5, 2008, 9,567,606 shares of the issuer’s common stock were outstanding. Tables of Contents PIZZA INN, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months and sixmonths ended December 23, 2007 and December 24, 2006 (unaudited) 1 Condensed Consolidated Statements of Comprehensive Income (Loss) forthe three months and six months ended December 23, 2007 andDecember 24, 2006 (unaudited) 2 Condensed Consolidated Balance Sheets at December 23, 2007 (unaudited)and June 24, 2007 3 Condensed Consolidated Statements of Cash Flows for the six monthsended December 23, 2007 and December 24, 2006(unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Changes in Securities and Use of Procceds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Tables of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended December 23, December 24, December 23, December 24, REVENUES: 2007 2006 2007 2006 Food and supply sales $ 11,174 $ 10,232 $ 21,953 $ 20,620 Franchise revenue 1,346 1,118 2,462 2,307 Restaurant sales 175 199 358 389 12,695 11,549 24,773 23,316 COSTS AND EXPENSES: Cost of sales 10,530 9,974 20,602 19,903 Franchise expenses 706 746 1,326 1,418 General and administrative expenses 721 1,126 1,356 2,675 Severance 79 - 379 - Bad debts 35 - 58 - Loss (gain) on sale of assets 7 (554 ) 7 (564 ) Other income - (146 ) - (179 ) (Recovery) provision for litigation costs (284 ) (108 ) (284 ) 302 Interest expense - 274 - 474 11,794 11,312 23,444 24,029 INCOME (LOSS) FROM CONTINUTING OPERATIONS BEFORE TAXES 901 237 1,329 (713 ) Income taxes - INCOME (LOSS) FROM CONTINUING OPERATIONS 901 237 1,329 (713 ) Income (loss) from discontinued operations, net of taxes (48 ) (85 ) (131 ) (196 ) NET INCOME (LOSS) $ 853 $ 152 $ 1,198 $ (909 ) EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income (loss) from continuing operations $ 0.09 $ 0.02 $ 0.13 $ (0.07 ) Income (loss) from discontinued operations $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Net income (loss) $ 0.08 $ 0.01 $ 0.12 $ (0.09 ) EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Diluted income (loss) per common share Income (loss) from continuing operations $ 0.09 $ 0.02 $ 0.13 $ (0.07 ) Income (loss) from discontinued operations $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Net income (loss) $ 0.08 $ 0.01 $ 0.12 $ (0.09 ) Weighted average common shares outstanding - basic 10,061 10,138 10,114 10,138 Weighted average common shares outstanding - diluted 10,087 10,138 10,142 10,138 See accompanying Notes to Condensed Consolidated Financial Statements. ` 1 Tables of Contents PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) Three Months Ended Six Months Ended December 23, December 24, December 23, December 24, 2007 2006 2007 2006 Net income (loss) $ 853 $ 152 $ 1,198 $ (909 ) Interest rate swap gain - (net of tax expense) - - - 14 Comprehensive income (loss) $ 853 $ 152 $ 1,198 $ (895 ) See accompanying Notes to Condensed Consolidated Financial Statements. 2 Tables of Contents PIZZA INN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) December 23, June 24, ASSETS 2007 2007 CURRENT ASSETS Cash and cash equivalents $ 1,180 $ 1,879 Accounts receivable, less allowance for bad debts of $501 and $451, respectively 3,607 2,716 Notes receivable, current portion 9 8 Inventories 1,351 1,518 Property held for sale 331 336 Deferred income tax assets, net 458 458 Prepaid expenses and other assets 281 165 Total current assets 7,217 7,080 LONG-TERM ASSETS Property, plant and equipment, net 623 778 Notes receivable 9 12 Re-acquired development territory, net 142 239 Deposits and other assets 139 85 $ 8,130 $ 8,194 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ 2,018 $ 2,082 Accrued expenses 1,520 1,805 Total current liabilities 3,538 3,887 LONG-TERM LIABILITIES Deferred gain on sale of property 197 209 Deferred revenues 297 314 Other long-term liabilities 8 7 Total liabilities 4,040 4,417 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,123,909 and 15,120,319 shares, respectively; outstanding 9,858,977 and 10,168,494 shares, respectively 151 151 Additional paid-in capital 8,473 8,471 Retained earnings 15,996 14,799 Treasury stock at cost Shares in treasury: 5,264,932 and 4,951,825, respectively (20,530 ) (19,644 ) Total shareholders' equity 4,090 3,777 $ 8,130 $ 8,194 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Tables of Contents PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended December 23, December 24, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 1,198 $ (909 ) Adjustments to reconcile net income (loss) to cash provided (used) by operating activities: Depreciation and amortization 171 448 Severance expense 379 - Deferred rent expense - 3 Stock compensation expense 2 97 (Recovery) provision for litigation costs (284 ) 302 Loss (gain) on sale of assets 7 (564 ) Provision for bad debts 58 - Changes in operating assets and liabilities: Notes and accounts receivable (1,039 ) 118 Inventories 167 212 Deferred revenue (17 ) 196 Accounts payable - trade (64 ) 626 Accrued expenses (363 ) (3,096 ) Prepaid expenses and other (51 ) (331 ) Cash provided (used) by operating activities 164 (2,898 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets 92 11,319 Capital expenditures (69 ) (248 ) Cash provided by investing activities 23 11,071 CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs - (26 ) Repayments of long-term bank debt - (8,044 ) Repurchase of common stock (886 ) - Cash used for financing activities (886 ) (8,070 ) Net (decrease) increase in cash and cash equivalents (699 ) 103 Cash and cash equivalents, beginning of period 1,879 184 Cash and cash equivalents, end of period $ 1,180 $ 287 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Tables of Contents PIZZA INN, INC. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION (In thousands) (Unaudited) Six Months Ended December 23, December 24, 2007 2006 CASH PAYMENTS FOR: Interest $ - $ 495 NON CASH FINANCING AND INVESTING ACTIVITIES: Capital lease obligations incurred Loss on interest rate swap $ - $ 22 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Tables of Contents PIZZA INN, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The accompanying condensed consolidated financial statements of Pizza Inn, Inc. (the "Company") have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in the financial statements have been omitted pursuant to such rules and regulations.The condensed consolidated financial statements should be read in conjunction with the notes to the Company's audited consolidated financial statements in our Annual Report on Form 10-K for the fiscal year ended June 24, 2007. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to fairly present the Company's financial position and results of operations for the interim periods.All adjustments contained herein are of a normal recurring nature.Results of operations for the fiscal periods presented herein are not necessarily indicative of fiscal year-end results.Certain prior period amounts have been reclassified to conform with current period presentation. (1) Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned.All appropriate inter-company balances and transactions have been eliminated. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Fiscal Year Fiscal second quarter ended December 23, 2007 and December 24, 2006, both contained 13 weeks and the fiscal six months ended December 23, 2007 and December 24, 2006, both contained 26 weeks. Revenue Recognition The Company recognizes revenue when products are delivered and the customer takes ownership and assumes risk of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists and the sales price is fixed or determinable.The Company's Norco division sells food and supplies to franchisees on trade accounts under terms common in the industry.Food and supply revenue are recognized upon delivery of the product.Equipment that is sold requires acceptance prior to installation.Recognition of revenue for equipment sales occurs upon acceptance of such equipment.Other than for large remodel projects, delivery date and acceptance date are the same.Norco sales are reflected under the caption "food and supply sales."Shipping and handling costs billed to customers are recognized as revenue. Franchise revenue consists of income from license fees, royalties, and area development and foreign master license (collectively, "Territory") fees. License fees are recognized as income when there has been substantial performance of the agreement by both the franchisee and the Company.Foreign master license fees are generally recognized upon execution of the agreement as all material services relating to the sale have been substantially performed by the Company and the fee has been collected.Royalties are recognized as income when earned.Domestic franchise fees are generally recognized at the time the restaurant is opened. Use of Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company’s management to make estimates and assumptions that affect its reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent liabilities.The Company bases its estimates on historical experience and other various assumptions that it believes are reasonable under the circumstances.Estimates and assumptions are reviewed periodically and actual results could differ materially from estimates. New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation Number 48, Accounting for Uncertainty in Income Taxes (FIN 48).FIN 48 clarifies the accounting for income taxes by prescribing the minimum requirements a tax position must meet before being recognized in the financial statements.In addition, FIN 48 prohibits the use of Statement of Financial Accounting Standards (SFAS) Number 5, Accounting for Contingencies, in evaluating the recognition and measurement of uncertain tax positions.We adopted FIN 48 at the beginning of our fiscal year on June 25, 2007 and recognized no adjustment in the liability for unrecognized tax benefits upon adoption.At December 23, 2007, the Company’s unrecognized tax benefits, including interest and penalties, were $0 and the amount of unrecognized tax benefits that would impact the effective rate, if recognized, is $0.Although the Company believes it has adequately provided for all tax positions, taxing authorities could assess amounts greater or less than the Company’s accrued position.The Company does not anticipate a significant change to the total amount of unrecognized tax benefits. In September 2006, the FASB issued SFAS Number 157, Fair Value Measurements. SFAS Number 157 establishes a framework for measuring fair value within generally accepted accounting principles clarifies the definition of fair value within that framework and expands disclosures about the use of fair value measurements.SFAS Number 157 does not require any new fair value measurements in generally accepted accounting principles.However, the definition of fair value in SFAS Number 157 may affect assumptions used by companies in determining fair value.The Company will be required to adopt SFAS Number 157 on June 30, 2008.The Company has not completed its evaluation of the impact of adoption of SFAS Number 157 on the Company’s financial statements, but currently believes the impact of the adoption of SFAS Number 157 will not require material modification of the Company’s fair value measurements and will be substantially limited to expanded disclosures in the notes to the Company’s consolidated financial statements. In February 2007, the FASB issued SFAS Number 159, Fair Value Option for Financial Assets and Financial Liabilities.SFAS Number 159 permits entities to choose to measure many financial instruments, including employee stock option plans and operating leases accounted for in accordance with SFAS Number 13, Accounting for Leases, at their Fair Value.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.The Company has not completed its evaluation of the impact of adoption of SFAS Number 159 on the Company’s financial statements but currently believes the impact of the adoption of SFAS Number 159 will not require material modification of the Company’s consolidated financial statements. 6 Tables of Contents In December 2007, the FASB issued SFAS Number 141 (Revised), Business Combinations.SFAS Number 141(R) improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date.This statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.The adoption of this Statement is not expected to have a material impact on the Company’s financial position or results of operations. In December 2007, the FASB issued SFAS Number 160, Noncontrolling Interests in Consolidated Financial Statements.SFAS Number 160 amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary and clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.This statement is effective for fiscal years beginning on or after December 15, 2008.The adoption of this Statement is not expected to have a material impact on the Company’s financial position or results of operations. (2) Long-Term Debt On January 23, 2007, the Company and The CIT Group / Commercial Services, Inc. (“CIT”) entered into an agreement for a revolving credit facility of up to $3.5 million (the “CIT credit facility”).The actual availability on the CIT credit facility is determined by advance rates on eligible inventory and accounts receivable.Interest on borrowings outstanding on the CIT credit facility is provided for at a rate equal to a range of the prime rate plus an interest rate margin of 0.0% to 0.5% or, at the Company’s option, at the LIBOR rate plus an interest rate margin of 2.0% to 3.0%.The specific interest rate margin is based on the Company’s performance under certain financial ratio tests.An annual commitment fee is payable on any unused portion of the CIT credit facility at a rate of 0.375%.All of the Company’s (and its subsidiaries’) personal property assets (including, but not limited to, accounts receivable, inventory, equipment, and intellectual property) have been pledged to secure payment and performance of the CIT credit facility, which is subject to customary covenants for asset-based loans. On June 27, 2007, the Company and CIT entered into an agreement to amend the CIT credit facility to (i) allow the Company to repurchase Company stock in an amount up to $3,000,000, (ii) allow the Company to make permitted cash distributions or cash dividend payments to the Company’s shareholders in the ordinary course of business and (iii) increase the aggregate capital expenditure limit from $750,000 per fiscal year to $3,000,000.As of December 23, 2007, there were no borrowings outstanding on the CIT credit facility. The Company has used the facility to obtain one letter of credit for approximately $190,000 in connection with deposit requirements under the sale leaseback agreement and another letter of credit for approximately $230,000 to reinsurers to secure loss reserves.The $190,000 letter of credit obtained in connection with deposit requirements under the sale lease back agreement was terminated during the quarter ended December 23, 2007. PIBCO, Ltd., a wholly-owned insurance subsidiary of the Company, in the normal course of operations, arranged for the issuance of a letter of credit for $230,000 to reinsurers to secure loss reserves.At June 25, 2006, this letter of credit was secured under the Revolving Credit Agreement.In December 2006, the letter of credit was terminated and replaced by a deposit of $230,000.At June 24, 2007 this deposit was included in cash and cash equivalents in the consolidated balance sheet.In July 2007, CIT issued a letter of credit for approximately $230,000 to secure these loss reserves and the $230,000 deposit was returned to the Company.Loss reserves for approximately the same amount have been recorded by PIBCO, Ltd. and are reflected as current liabilities in the Company's consolidated financial statements as of December 23, 2007. (3) Commitments and Contingencies On May23, 2007, the Company announced that its Board of Directors had authorized a stock repurchase plan whereby the Company may repurchase up to 1,016,000 shares of its currently outstanding common stock.As of December 23, 2007, 313,107 shares have been repurchased under the plan at an average price of $2.80 per share. On October 5, 2004, the Company filed a lawsuit against the law firm Akin, Gump, Strauss, Hauer & Feld, and J. Kenneth Menges, one of the firm’s partners. Akin Gump served as the Company’s principal outside lawyers from 1997 through May 2004, when the Company terminated the relationship. The petition alleges that during the course of representation of the Company, the firm and Mr. Menges, as the partner in charge of the firm’s services for the Company, breached certain fiduciary responsibilities to the Company by giving advice and taking action to further the personal interests of certain of the Company’s executive officers to the detriment of the Company and its shareholders. Specifically, the petition alleges that the firm and Mr. Menges assisted in the creation and implementation of so-called “golden parachute” agreements, which, in the opinion of the Company’s current counsel, provided for potential severance payments to those executives in amounts greatly disproportionate to the Company’s ability to pay, and that, if paid, could expose the Company to significant financial liability which could have a material adverse effect on the Company’s financial position. On
